 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDPenzel Construction Company,Inc.and H.ClintonJohnson.Carpenters Local1770,affiliatedwithUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOandH.ClintonJohnson.Cases14-CA-5543, and 14-CB-1955August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND BROWNOn May 4, 1970, Trial Examiner William J. Brownissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent Penzel Construction Company, Inc.(herein called Penzel) filed a motion to reopen thisproceeding for further hearing and, in the alternative,should the motion be denied, exceptions to the TrialExaminer's Decision and supporting brief ' The Gener-alCounsel filed a memorandum in opposition tothe motion.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner to the extent consistent herewith.1.The Trial Examiner found, and we agree, thatRespondent Penzel violated Section 8(a)(1) of theAct by superintendent Naeger's statement to Johnson,the Charging Party herein, on October 8, 1969,' thatJohnson would never again work for Penzel becausehe had reported to the Union that Penzelwas usinglaborers to perform carpentry work. This findingIFor the reasons stated in the text,infra,the motion is denied2The Respondent Pence) has escepted to certain of the Trial Examiner'scredibihts resolutions After a carelul rei ieu of the reLord sic conclude thatthe Trial Examiners credihilits findings are not contray to a clearpreponderance of all the reles,mt ciidence Accordmh we find no basis fordisturbine those lindim_sStandard Dri It all Produus Inc91 N LR B 544enfd 188 F 2d 362 (C A 3)'Unless otherwise stated, all dates are in 1969is based upon Johnson's credited testimonyas againstthat of Naeger The fact that Johnson's report waslater found to be without substance by the Union'sbusiness representative does not alter the unlawfulnature of Naeger's remark, or justify reversing theTrial Examiner's credibility resolution, as urged byour dissenting colleague.2. The Trial Examiner also found that Penzel violat-ed Section 8(a)(3) and (1) of the Act by refusing,on and after October 8, to reemploy Johnson becausehe had reported Penzel to the Union. While weagree that Respondent, through Naeger, had decidedon October 8 not to hire Johnson because Johnsonhad reported Penzel to the Union, we find, unlikethe Trial Examiner, that for the purpose of computingbackpay the unlawful discriminationagainstJohnsondid not begin until October 24, the date on whichJohnson's doctor certified Johnson as physically ableto return to regular work.' It is irrelevant that Johnsondid not thereafter reapply to Penzel for work inview of Naeger's broad statement on October 8 thatJohnson would never again work for Penzel. In thesecircumstances it would have been futile for Johnsonto make further job applications to Penzel.'3.The Trial Examiner found that RespondentsPenzel and the Union violated Section 8(a)(3) and(1), and Section 8(b)(2) and (1)(A) of the Act, respec-tively,by "blacklisting" Johnson from employmentwith Penzel on and after October 23, and that theUnion additionally violated Section 8(b)(2) by discrim-inatorily refusing, on and after November 11, torefer Johnson to available jobs with Penzel. The recordas a whole, in our opinion, does not support thesefindings of violations by the Union.' There is noevidence that on October 23, or on any other date,theUnion acted in any way to cause or attemptto cause Penzel to refuse to hire Johnson or thatPenzel and the Union acted in concert or communicat-ed with each other with respect to denial to Johnson'The Triaf Examiner'sfinding that Johnson was advised by his doctoron September 26 that he could return to work is not supported bysubstantial evidenceAlthough Johnson and Dr Fuller testified thaton September 26 they discussed thepossibilityof Johnson returningtowork and that Fuller said he couldtrydoing some work,this doesnot establish that he was then physically capable of resuming workTo the contrary,the preponderance of all the relevant evidence,includingDr Fuller's written medical report and the testimony of Johnson, DrFuller,Naeger,and Mr Schlichter (the Workmen'sCompensation claimsagent),establishes,and we find,that Johnson was not released fromhis doctor to return to work until October 24Moreover,on the basisof Dr Fuller's medical report,Johnson continued to receive temporarytotal disability payments under Penzel'sWorkmen's Compensation insur-ance through October 23'American CompressWarehouseDss'irion of Frost-Whited(onipaniInc.144NLRB433,439'Although the Respondent Union did not file separate exceptionsto the Trial Examiner's Sec 8(b)(2) and (1)(A) findings, these findingswere placed in issue by the exceptions filed by Respondent PenzelKramer Brothers Freight Lines,Inc,130 NLRB 36, in 4 at 40185 NLRB No. 32 PENZEL CONSTRUCTION, CO545of employment with Penzel. Nor does the recordestablish that the Union unlawfully refused to referJohnson to available jobs with Penzel on or afterNovember 10.' Johnson testified that on November10 he asked Thomas, the Union's business representa-tive,why men below him on the out-of-work listwere being referred to a Penzel highway project whilehe was still not working. Thomas replied that hepreferred not to send Johnson to Penzel because,according to Johnson, "it would justcausetrouble,Iwould get to work a day or two and probablyget fired." Johnson's inquiry as to why men belowhim on the out-of-work list were being referred, doesnot establish the truth of that statement, and noevidence was offered that hisnamewas in fact skippedover by Thomasin makingreferrals.'More significant,however, is Johnson's further testimony that whenhe again asked Thomas for a referral toPenzel onNovember 14, Thomas offered to send him thereif Johnson really wanted to go. Thomas told Johnson,however, that another contractor would need carpen-terswithin a few days and promised to refer himto that job. Johnson left,tellingThomas that hewould think it over and did not repeat his requestfor referral to Penzel. Johnson's testimony in thisregard was corroborated by two witnesses who wereat theunionoffice at the time and overheard thisconversation.This testimony, on which the TrialExaminer relied, on its face contradicts his findingof an unlawful refusal to refer Johnson. Thereafter,on November 21, Thomas referred Johnson to thepreviously promised job.Basedon the foregoing evidence, we are unableto find that the Union caused or attempted to causePenzel discriminatorily to refuse to hire Johnson orthat the Union refused to refer Johnson to jobs withPenzel inviolation of Section 8(b)(2) and (1)(A) ofthe Act or that Penzel and the Union acted in concertin any way to "blacklist" him. Accordingly, we shalldismiss the complaint as to these allegations.4.Finally, the Trial Examiner found, and we agreefor the reasons stated by him, that Respondent Unionviolated Section 8(b)(1)(A) of the Act by president'The Trial Examiner's reference to November 11 as the date onwhich the events occurred is erroneous For, although Johnson firsttestified that he spoke to Thomas at the Union's office on November11, he later changed that date to November 10 when,on cross-examination,itwas pointed out that the Union office was closed on November 11for Veteran's Day observancesThe record fails to disclose whether or not there was an exclusivehiring hall agreement,arrangement,or understanding between Penzeland the Union,absentwhich the manner of referral by unions hasnot been regulated by the law or Board decisions thereunderOhioValleyCarpenters' District Council,United Brotherhood of Carpentersand Joiners of America, AFL-CIO (Vencil Pruitt)131 NLRB 1130, 1137,cfLocal 190, Labors'InternationalUnion of North America, AFL-CIO (Basic Construction Co1, 167 NLRB 561, 569-570Boos' statement to Johnson at the January 2 unionmeeting that he could bring charges against Johnsonforhaving filed the instant unfair labor practicecharges against the Union.5.As noted,supra,Respondent filed a motionto reopen this proceeding to take newly discoveredevidence. In support of its motion, Respondent con-tends that, after the hearing herein closed, it learnedfor the first time that Johnson is now, and for along time has been afflicted with blackout spells,"which has probably affected his memory and hismind, and has probably caused some type of mentalcondition believed to be associated with paronoia."Respondent contends that this condition probablyaffected Johnson's veracity as a witness and mayaffect his ability to work. In opposing this motion,theGeneral Counsel argues that the proposed newevidence, if adduced and credited, would not requirea different result herein and, therefore, is irrelevantand immaterial to the issue of whether Respondentviolated Section 8(a)(3) of the Act. The Respondent'smotion is hereby denied, as the proposed evidencecould not affect the conclusion that Johnson wasdenied employment in violation of Section 8(a)(3).To the extent Johnson's physical conditon may berelevant to his ability to perform the duties of acarpenter in Penzel's construction business and thusmay affect Respondent's obligation to offer Johnsonimmediate employment, it may be raised and consid-ered in the compliance stage of this proceeding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that:A. The Respondent Penzel Construction Company,Inc., Jackson, Missouri, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Telling employees or applicants for employmentthat they will not be considered for employmentbecause they report to the Union that Penzelismisallo-cating work between different crafts.(b)Refusing to employ employees or applicantsfor employment in reprisal for reporting to the Unionconcerning Penzel's allocation work as between crafts.(c) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which wefind will effectuate the policies of the Act-(a)Offer Johnsonimmediateemployment on aproject comparable to those being operated on orafterOctober 24, 1969, displacing, if necessary,employees hired after that date. 546DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make Johnson whole for any loss of earningssuffered by him as a consequence of Penzel's discrimi-natory refusal on and after October 24 to considerhim for employment.(c)Post at its office in Jackson,Missouri, andon any bulletin boardsmaintainedby Penzel at itsprojects copies of the notice attached and marked"Appendix A."9 Copies of said notice, on forms sup-plied by the Board's Regional Office for Region 14shall, after being duly signed by an authorized repre-sentative of the Company, be posted immediatelyupon receipt thereof, and maintained thereafter for60 consecutive days. Reasonable steps shall be takenby Penzel to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 14,in writing within 10 days from receipt of this Decisionwhat steps have been taken to comply with the termshereof.B. The Respondent Carpenters Local 1770, affiliatedwith United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Cape Girardeau, Missouri,its officers, agents, and representatives, shall:1.Cease and desist from:(a)Threatening to file union disciplinary chargesagainst Johnson or any other member in reprisalfor filing charges under the Act.(b) In any like or related manner restraining orcoercing its members in the exercise of rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a)Post at its office in Cape Girardeau and onany bulletin boards maintained by it on union projectscopies of the attached notice marked "AppendixB."'°Copies of said notice on forms furnished bythe Regional Director for Region 14 shall, after beingduly signed by its representative, be posted immediate-ly on receipt thereof, and maintained thereafter for60 consecutive days. Reasonable steps shall be takenby the Union to ensure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 14,in writing within 10 days from receipt of this Decisionwhat steps have been taken to comply with the termshereof.°In the eventthisOrder is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed toread "Posted pursuant to a judgment of the United States Court ofAppeals enforcing an Order of the National Labor Relations Board "'°In the event this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed toread "Posted pursuant to a judgment of the United States Court ofAppeals enforcing an Order of the National Labor Relations Board "CHAIRMAN MILLER, dissenting in part:I agree that the Respondent Union violated Section8(b)(1)(A) by President Boos' threat to bring chargesagainst Johnson for filing the unfair labor practicecharge herein against the Union; and that Johnsonwas not blacklisted for employment by Penzel orunlawfully refused referral to Penzel.Ido not agree, however, that Penzel refused toemploy Johnson because he reported Penzel to theUnion. This finding is based entirely on Johnson'stestimony that Superintendent Naeger told him hecould forget about ever working for Penzel againbecause he had "sicked" the Union on Penzel, whichNaeger flatly denied. In my view, Johnson's testimonyis contrary to a clear preponderance of all the relevantevidence, and I am unwilling to credit it over Naeger'sdenial." Thus, although Johnson called Union AgentThomas to the Penzel jobsite, the record establishesthatThomas concluded nothing was amiss at thejobsite.The Union was not, therefore, "sicked" onPenzel. In fact, Naeger testified that he was noteven aware of the incident, and there is no evidencethat he was. On the contrary, Thomas told Johnsonhe had spoken only to the labor foreman and hadnot mentioned Johnson's name while he was there.Although the record indicates that Naeger "had nouse" for Johnson, except for this testimony by John-son, there is nothing to indicate that Naeger wasmotivated by anitunion considerations in his failureto reemploy Johnson. Indeed, the record shows thatNaeger was at one time a union business agent,that representatives of various unions with whichPenzel deals frequently visit its jobsites, and thatThomas visits them every 2 weeks or so, half thetime with complaints.As substantial evidence on the record consideredas a whole fails to establish that Naeger made theremark attributed to him by Johnson, I would findthat the General Counsel failed to prove that Penzel'sfailure to employ Johnson was based on union consid-erations, and I would therefore dismiss the complaintentirely as to Respondent Penzel." In view of my ultimate disposition of the 8(a)(3) allegation asto Penzel, I find it unnecessary to pass upon Penzel's motion to reopenthe record so that it might introduce newly-discovered evidence of amedical condition that would,arguably, have been relevant in an evaluationof Johnson's memory and mental condition for credibility purposesAPPENDIX ' ANOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell employees or applicantsfor employment that they will not be considered PENZEL CONSTRUCTION, COfor employment because they report to the UnionPenzel's misallocation of work between differentcrafts.WE WILL NOT refuse to hire employees orapplicants for employment in reprisal for report-ing to the labor organization which representsthem that Penzel is improperly allocating workbetween different crafts.WE WILL NOT in any manner ffiterfere with,restrain, or coerce employees in their exerciseof rights under the National Labor RelationsAct, as amended.WE WILL offer Clinton Johnson immediateemployment on a company project on whichcarpenters are employed and make him wholefor wages lost because of our refusal to considerhim for employment since October 24, 1969.PENZEL CONSTRUCTIONCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,1040 Boatmen'sBank Building,314 NorthBroadway,St.Louis,Missouri 63102,Telephone 314-622-4167.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn agency of the United States GovernmentWE WILL NOT threaten any member withunion disciplinary action in reprisal for theirfiling charges under the National Labor RelationsAct, as amended.WE WILL NOT in any like or related mannerrestrain or coerce our members in the exerciseof their rights under the National Labor RelationsAct, as amended.CARPENTERSLOCAL11770,AFFILIATED WITHUNITED BROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy547(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone 314-622-4167.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This consolidatedproceeding under Section 10(b) of the National Labor Rela-tionsAct, as amended, hereinafter referred to as the Act,came to be heard at Jackson, Missouri, on February 11,1970.The original charges of unfair labor practices hadbeen filed October 24, 1969,' in Case 14-CA-5343 andon December 16 in Case 14-CB-1955 by the above-indicatedCharging Party, hereinafter referred to as Johnson. Theconsolidated complaint herein was issued December 30by the General Counsel of the National Labor RelationsBoard acting through the Board's Regional Director forRegion 14. It alleged, in addition to jurisdictional matter,that the above-indicated Respondents, hereinafter referredto as the Company and the Union, engaged in unfairlabor practices defined in Section 8(a)(3) and (1) and 8(b)(2)and (1)(A) of the Act. Respondent's answers admit thejurisdictional allegations of the complaint, deny the commis-sion of unfair labor practices.At the hearing the parties appeared and participated,as noted above, with full opportunity to present evidenceand argument on the issues. Subsequent to the close ofthe hearing, briefs were received from the General Counsel,the Company and the Union which have been fully consid-ered.On the entire record herein and on the basis ofmy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe pleadings and evidence establish and I find thatthe Company is a corporation organized under the lawsof the State of Missouri with its principal office and placeof business in Jackson, Missouri; it is engaged in the con-struction of commercial buildings, roads, and highwaysand is a member of Associated General Contractors andthe SoutheastMissouriContractors'Association,whichassociations engage in collective bargaining on behalf oftheirmembers who annually purchase and receive at theirII Dates hereinafter,unless otherwise noted, relate to the calendar year1969 548DECISIONS OF NATIONAL LABORRELATIONS BOARDplaces of business in Missouri goods and materials valuedin excess of $50,000 and shipped to such places of businessinMissouri directly from points outside the State of Mis-souri. I find, as the parties concede, that the Companyisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. Thepleadings andevidence also establish the supervisory status of CompanyPresident Carl Penzel and Building Superintendent FredNaegerIi.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find thatthe Union is a labor organization within the purview ofSection 2(5) of the Act and that Business RepresentativeLeonard Thomas and President Raymond Boos are itsagents within the meaning of Section2(13) of the Act.IIITHE UNFAIR LABOR PRACTICESOn May 5, Johnson, who had peddled fire extinguishersfor some 15 years and whose only experience at the carpentertrade consisted of building some boat molds, applied forunion membership and was immediately dispatched to work'on a Kroger job.' On July 7, Johnson went to the companyoffice and applied to Carl Penzel for work, Penzel referredhim to Naeger who sent him to work on several jobsunder the supervision of Ed Theile.' On August 15, whileworking for the Company on a project at Cape Girardeau,Johnson fell and dislocated a shoulder He consulted Dr.Marguerite Fuller, a practicing osteopath who had treatedJohnson as a patient since he was 10 years old. Dr. Fullerhad Johnson hospitalized for 2 days, August 16 and 17,and on September 26 advised him that he was able toreturn to work' After his September 26 discussion withDr. Fuller, Johnson proceeded directly to the Company'sIGA job and informed Naeger of his availability for work.Naeger directed him to report for work at that job onthe followingMonday unless otherwise instructed; laterthat same day Neager telephoned Johnson at home andinformed him that he would not be needed on the IGAjob and that there were no immediate alternative prospectsforwork. Johnson again inquired of Naeger as to workopportunities on September 29 and October 1 and specifical-ly asked about returning to his job on the project wherehe had been injured, but Naeger replied that it wouldbe unfair to displace his replacement and that work wasotherwise scarce. In these talks between Johnson and Naeger,Naeger, according to Johnson, praised his work and prom-ised him a good recommendation to another employer.Naeger, however, testified that various company foremencomplained of Johnson's ignorance of the carpenter craftJohnson was formally initiated into the Union about July 11Although Naeger testified that Johnson,at their first meeting, claimedto have experience at the carpenter trade in the employ of a largecontractor,Crites& Silar, I credit Johnson's testimony that his onlyclaim of experience was in the boat mold building above referred toTheile did not testify'Dr Fuller's Workmen's Compensation Report indicates that Johnsonwould be able to return to regular work on October 24 but I credither testimony to the effect that after an X-ray examination on September26 she told him he could try returning to workand of his relatively frequent rest periods The foremendid not testify and I do not credit Naeger's uncorroboratedaccount in this regard, particularly in view of Naeger'stestimony that in the course of their talk about returntowork he informed Johnson to report on Monday atthe IGA job, unless otherwise instructed over the weekend.On Friday, October 3, Johnson attended a union meetingat the union hall in Cape Girardeau in the course ofwhich a member, Schubert, reported to the meeting ontheCompany's use of laborers to put up forms on theIGA job in Jackson. Some members present opined thatJohnson should bring charges against union members whoworked alongside laborers, but Johnson reported to themeeting that the Company, on its IGA job, used carpentersand laborers somewhat interchangeably in an effort to spreadavailable work for the existing work force. On the followingMonday, Johnson drove by the IGA job and observedfour laborers taking down forms and no carpenters onthe job. He telephoned this information to Thomas whosaid he would be down to look the job over Thomaslater checked the work and concluded that the work involvedwas properly assigned to the laborers.On the morning of October 8, Johnson, by chance, encoun-teredNaeger in front of the_ Sunny Hill Restaurant inCape Girardeau and sought to talk with him. Naeger,according to Johnson's account which I credit, refusedto talk to him and said that he was mad and that Johnsoncould forget about ever working for the Company again,and that he would personally see to that. When Johnsonasked what he had done, Naeger replied that he had "sicked"the union business agent on the company Although Naegerdenied any reference to "sicking" the business agent onthe Company or any threatagainstJohnson's employment,I credit Johnson's account of the episode. After the encoun-ter Johnson telephoned Thomas who informed him thaton his visit to the IGA job he talked only with the laborforeman and made no mention of Johnson's name. A fewhours later Johnson went to the company office and soughtto talk with Naeger, but the latter refused.On October 23, through the good offices of CompanyPresident Penzel, Johnson, Naeger, and Prezel met at thecompany office. Johnson attempted to explainhisminimalrole in the union meeting of October 6, but Naeger saidthat he had no interest in the union meeting and nouse for Johnson Penzel said that there might be workfor Johnson on a highway or bridge crew but that therewas none at that time. Johnson had no further talks withNaeger or Penzel Instead he applied two or three morningseach week at the union office where he asked Thomasfor referral to work and finally on November 11 askedThomas why men below him on the out-of-work list werebeing sent to a Company highway project. Thomas repliedthat a referral to a Company job would only cause troublesince he would probably be fired after a day or two ofwork. Thomas later explained that it was his own decision,not based on company request, that Johnson not be referredto a Company job On November 14, Thomas offeredreferral to another contractor, Mac Menenne Construction,and on November 24, Johnson commenced work on thatproject where he has apparently been employed until thedate of the hearing in the present case. PENZEL CONSTRUCTION, CO549As noted above, the charge in Case 14-CB-1955 wasfiledDecember 16, alleging an unlawful refusal on thepart of the Union to refer Johnson to the Company indeference to the Company's unlawful refusal to employhim. By amendment to the complaint at the hearing, itis also alleged that President Boos, an agent of the Union,threatened to file intraunion charges against Johnson becauseof the filing by him of the charges in Case 14-CB-1955With respect to the amendment to the complaint relatingto the threat by Boos to file intraunion charges, Johnsontestified that he and some 40 members attended the January2,1970,meeting at which President Boos presided andBusinessAgent Thomas was in attendance. A memberraised a question concerning the unfair labor practice chargesagainst the Union and the complaint was read to themeeting. At the end of the reading, according to Johnson,Boos asked Johnson if he would pay the union costs ofdefending the case if the complaint were dismissed andJohnson stated that he would not. Boos, according toJohnson, said that he could file charges within the Unionfor causing dissension. Schubert, a former union president,whose second term as union president was nullified bycourt order, essentially corroborated Johnson's accountAlthough Schubert appears on the record to have reasonto bear hostility toward Boos, I credit his testimony beforeme, and I find, notwithstanding Boos' and Thomas' denialsthat on the occasion of the January 2, 1970 meeting Boosthreatened Johnson with the statement that he could fileintraunion charges against Johnson for causing legal expenseto the Union in connection with the defense of the unfairlabor practice chargesAs outlined above, I find that on October 8, Naegerangrily accused Johnson of "sicking" the Union BusinessAgent on him because of the Company's assignment ofcarpenter work to laborers and threatened Johnson thathe would see to it that he had no further employmentwith the CompanyThe evidence clearly indicates that subsequent to October23, Johnson has had no employment with the CompanyIconclude that this is due both to Naeger's refusal topermit him to work and to the Union's disinclination torefer him to the Company which has had job opportunitieswhich Johnson could have filled during this period. TheCompany and the Union are shown to have engaged ina blacklisting of Johnson from company employment andIfind that their activities in this regard constituted unfairlabor practices within the purview of Section 8(a)(3) and(1) and 8(b)(2) of the Act. In addition, Boos' statementat the union meeting of January 2 respecting the filingof union charges against Johnson in reprisal for the latter'sfiling of charges under the Act constituted restraint andcoercion of employees within the scope of Section 8(b)(1)(A)of the Act.iV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCElabor practices, occurring in connection with the businessoperations of the Company set forth in section 1, Above,have a close, intimate, and substantial relation to trade,traffic,and commerce among the several states and tendto lead to disputes burdening and obstructing such commerceand the free flow thereof.V. THE REMEDYIn view of the findings set forth above to the effectthat the Company and the Union have engaged in certainunfair labor practices affecting commerce it will be recom-mended that they be required to cease and desist therefromand, in view of the findings of discriminatory refusal tohire and refer on the parts of the Company and the Unionrespectively, from any other unfair labor practices.N.L.R.B.v.EntwistleMfg.Co., 120 F 2d 532 The remedial reliefpolicies outlined in FW. Woolworth Company,90 NLRB289, andIsisPlumbing & Heating Co.,138NLRB 716,shall be applicableOn the basis of the foregoing findings of fact and uponthe entire record in this case, I make the followingCONCLUSIONS OF LAW1The Companyisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2 The Union is a labor organization withinthe meaningof Section 2(5) of the Act3By refusing from and after October 8, to employJohnson because he had reported to the Union concerningthe Company's substitution of laborers for carpenters ona company project, the Company has engaged in unfairlabor practices defined in Section 8(a)(3) and (1) of theAct.4.By advising Johnson on October 8, that he wouldhave no more employment with the Company becausehe had reported to the Union concerning the companyallocation of work as between carpenters and laborers,the Company has engaged in unfair labor practices definedin Section 8(a)(1) of the Act5By refusing from and after November 11, to referJohnson to employment with the Company on the basisof Johnson's conduct in protesting the Company's allocationof work as between carpenters and laborers, the Unionhas engagedinunfair labor practices defined in section8(b)(2) of the Act6.By threatening to fileintraunioncharges against John-son because the latter filed charges of unfair labor practicesunder the Act, the Union has engaged in unfair laborpractices defined in Section 8(b)(1)(A) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.The activities of the Company and the Union set forthin section III, above, and there found to constitute unfair[Recommended Order omitted from publication.]